Exhibit 10.3

SECOND AMENDED AND RESTATED
PROPERTY MANAGEMENT AND LEASING AGREEMENT

This SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AND LEASING AGREEMENT (this
“Management Agreement”) is made and entered into as of the 29th day of December,
2006, by and among BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (“BH OPPORTUNITY REIT”), BEHRINGER HARVARD OPPORTUNITY OP I, LP, a
Texas limited partnership (“BH OPPORTUNITY LP”), and HPT MANAGEMENT SERVICES LP,
Texas limited partnership (the “Manager”).

WHEREAS, BH OPPORTUNITY LP was organized to acquire, own, operate, lease and
manage real estate properties on behalf of BH OPPORTUNITY REIT; and

WHEREAS, BH OPPORTUNITY LP and BH OPPORTUNITY REIT and Manager previously
entered into that certain Property Management and Leasing Agreement dated
September 20, 2005, as amended and restated by the Amended and Restated Property
Management and Leasing Agreement dated March 9, 2006 (the “Original Management
Agreement”); and

WHEREAS, BH OPPORTUNITY REIT intends to continue to raise money from the sale of
its common stock to be used, net of payment of certain offering costs and
expenses, for investment in the acquisition or construction of income-producing
real estate and other real estate-related investments (including the making or
purchase of mortgage loans), some or all of which are to be acquired and held by
Owner (as hereinafter defined) on behalf of BH OPPORTUNITY REIT; and

WHEREAS, Owner intends to continue to retain Manager to manage and coordinate
the leasing of certain of the real estate properties acquired by Owner under the
terms and conditions set forth in this Management Agreement; and

WHEREAS, the parties desire to amend and restate the Original Management
Agreement in its entirety in accordance with the terms and provisions hereof;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:


ARTICLE I


DEFINITIONS

Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Management Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

1.1           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
10% or more of the outstanding voting securities of such other Person; (ii) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.


--------------------------------------------------------------------------------




1.2           “Gross Revenues” means all amounts actually collected as rents or
other charges for the use and occupancy of the Properties, but shall exclude
interest and other investment income of Owner and proceeds received by Owner for
a sale, exchange, condemnation, eminent domain taking, casualty or other
disposition of assets of Owner.

1.3           “Improvements” means buildings, structures, equipment from time to
time located on the Properties and all parking and common areas located on the
Properties.

1.4           “Intellectual Property Rights” means all rights, titles and
interests, whether foreign or domestic, in and to any and all trade secrets,
confidential information rights, patents, invention rights, copyrights, service
marks, trademarks, know-how, or similar intellectual property rights and all
applications and rights to apply for such rights, as well as any and all moral
rights, rights of privacy, publicity and similar rights and license rights of
any type under the laws or regulations of any governmental, regulatory, or
judicial authority, foreign or domestic and all renewals and extensions thereof.

1.5           “Lease” means, unless the context otherwise requires, any lease or
sublease made by Owner as landlord or by its predecessor.

1.6           “Management Fees” has the meaning set forth in Section 5.1 hereof.

1.7           “Owner” means BH OPPORTUNITY REIT, BH OPPORTUNITY LP and any joint
venture, limited liability company or other Affiliate of BH OPPORTUNITY REIT or
BH OPPORTUNITY LP that owns, in whole or in part, on behalf of BH OPPORTUNITY
REIT, any Properties.

1.8           “Person” means an individual, corporation, association, business
trust, estate, trust, partnership, limited liability company or other legal
entity.

1.9           “Properties” means all real estate properties owned by Owner and
all tracts as yet unspecified but to be acquired by Owner containing
income-producing improvements or on which Owner will construct income-producing
improvements.

1.10         “Proprietary Properties” means all modeling algorithms, tools,
computer programs, know-how, methodologies, processes, technologies, ideas,
concepts, skills, routines, subroutines, operating instructions and other
materials and aides used in performing the duties set forth in Article 2 that
relate to management advice, services and techniques regarding current and
potential Properties, and all modifications, enhancements and derivative works
of the foregoing.

1.11         “Texas Tax Code” means the Texas Tax Code as amended by Texas H.B.
3, 79th Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax
Code Act shall mean such provision as in effect from time to time, as the same
may be amended, and any successor provision thereto, as interpreted by any
applicable administrative rules as in effect from time to time.


ARTICLE II


APPOINTMENT AND STATUS OF MANAGER; SERVICES TO BE PERFORMED

2.1           Appointment of Manager.  Owner hereby engages and retains Manager
as the manager and as tenant coordinating agent of the Properties, and Manager
hereby accepts such appointment on the terms and conditions hereinafter set
forth; it being understood that this Management Agreement shall cause Manager to
be, at law, Owner’s agent upon the terms contained herein.

2


--------------------------------------------------------------------------------




2.2           Treatment Under Texas Margin Tax.  For purposes of the Texas
margin tax, Manager’s performance of the services specified in this Agreement
will cause Manager to conduct part of the active trade or business of Owner, and
Manager’s compensation includes both the payment of management fees and the
reimbursement of specified costs incurred in Manager’s conduct of the active
trade or business of Owner.  Therefore, Owner and Manager intend Manager to be,
and shall treat Manager as, a “management company” within the meaning of Section
171.0001(11) of the Texas Tax Code.  Owner and Manager will apply Sections
171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to Owner’s
reimbursements paid to Manager pursuant to this Agreement of specified costs and
allocable wages and compensation.  Owner and Manager further recognize and
intend that as a result of the relationship created by this Agreement,
reimbursements paid to Manager pursuant to this Agreement include (i)
“flow-though funds” that Manager is mandated by law or fiduciary duty to
distribute, within the meaning of Section 171.1011(f) of the Texas Tax Code, and
(ii) “flow-through funds” that Manager is mandated by contract to distribute,
within the meaning of Section 171.1011(g).  The terms of this Agreement shall be
interpreted in a manner consistent with the characterization of the Manager as a
“management company” as defined in Section 171.0001(11), and with the
characterization of the reimbursements as “flow-though funds” within the meaning
of Section 171.1011(f)-(g) of the Texas Tax Code.

2.3           General Duties.  Manager shall devote its best efforts to
performing its duties hereunder to manage, operate, maintain and lease the
Properties in a diligent, careful and vigilant manner.  The services of Manager
are to be of scope and quality not less than those generally performed by
professional property managers of other similar properties in the area.  Manager
shall make available to Owner the full benefit of the judgment, experience and
advice of the members of Manager’s organization and staff with respect to the
policies to be pursued by Owner relating to the operation and leasing of the
Properties.

2.4           Specific Duties.  Manager’s duties include the following:

(a)           Lease Obligations.  Manager shall perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management.  Manager shall also provide or cause to
be provided, at Owner’s expense, all services normally provided to tenants of
like premises, including where applicable and without limitation, gas,
electricity or other utilities required to be furnished to tenants under Leases,
normal repairs and maintenance, and cleaning, and janitorial service.  Manager
shall arrange for and supervise the performance of all installations and
improvements in space leased to any tenant that are either expressly required
under the terms of the lease of such space or that are customarily provided to
tenants.

(b)           Maintenance.  Manager shall cause the Properties to be maintained
in the same manner as similar properties in the area.  Manager’s duties and
supervision in this respect shall include, without limitation, cleaning of the
interior and the exterior of the Improvements and the public common areas on the
Properties and the making and supervision of repair, alterations, and decoration
of the Improvements, subject to and in strict compliance with this Management
Agreement and the Leases.  Construction activities undertaken by Manager, if
any, will be limited to activities related to the management, operation,
maintenance, and leasing of the Property (e.g., repairs, renovations, and
leasehold improvements).

(c)           Leasing Functions.  Manager shall coordinate the leasing of the
Properties and shall negotiate and use its best efforts to secure executed
Leases from qualified tenants, and to execute same on behalf of Owner, if
requested, for available space in the Properties, such Leases to be in form and
on terms approved by Owner and Manager, and to bring about complete leasing of
the Properties.  Manager shall be responsible for the hiring of all leasing
agents, as necessary for the leasing of the Properties, and to otherwise oversee
and manage the leasing process on behalf of Owner.

3


--------------------------------------------------------------------------------




(d)           Notice of Violations.  Manager shall forward to Owner promptly
upon receipt all notices of violation or other notices from any governmental
authority, and board of fire underwriters or any insurance company, and shall
make such recommendations regarding compliance with such notice as shall be
appropriate.

(e)           Personnel.  Any personnel hired by Manager to maintain, operate
and lease the Property shall be the employees or independent contractors of
Manager and not of Owner of such Property, BH OPPORTUNITY LP or BH OPPORTUNITY
REIT.  Manager shall use due care in the selection and supervision of such
employees or independent contractors.  Manager shall be responsible for the
preparation of and shall timely file all payroll tax reports and timely make
payments of all withholding and other payroll taxes with respect to each
employee.

(f)            Utilities and Supplies.  Manager shall enter into or renew
contracts for electricity, gas, steam, landscaping, fuel, oil, maintenance and
other services as are customarily furnished or rendered in connection with the
operation of similar rental property in the area.

(g)           Expenses.  Manager shall analyze all bills received for services,
work and supplies in connection with maintaining and operating the Properties,
pay all such bills when due, and, if requested by Owner, pay, when due, utility
and water charges, sewer rent and assessments, and any other amount payable in
respect to the Properties.  All bills shall be paid by Manager within the time
required to obtain discounts, if any. Owner may from time to time request that
Manager forward certain bills to Owner promptly after receipt, and Manager shall
comply with any such request.  Manager shall pay all bills, assessments, real
property taxes, insurance premiums and any other amount payable in respect to
the Properties out of the Account (as hereinafter defined).  All expenses shall
be billed at net cost (i.e., less all rebates, commissions, discounts and
allowances, however designed).

(h)           Monies Collected.  Manager shall timely collect all rent and other
monies, in the form of a check or money order, from tenants and any sums
otherwise due Owner with respect to the Properties in the ordinary course of
business.  Owner authorizes Manager to request, demand, collect and provide
receipt for all such rent and other monies and to institute legal proceedings in
the name of Owner for the collection thereof and for the dispossession of any
tenant in default under its Lease.

(i)            Banking Accommodations.  Manager shall establish and maintain a
separate checking account (the “Account”) for funds relating to the Properties. 
All monies deposited from time to time in the Account shall be deemed to be
trust funds and shall be and remain the property of Owner and shall be withdrawn
and disbursed by Manager for the account of Owner only as expressly permitted by
this Management Agreement for the purposes of performing the obligations of
Manager hereunder.  No monies collected by Manager on Owner’s behalf shall be
commingled with funds of Manager.  The Account shall be maintained, and monies
shall be deposited therein and withdrawn therefrom, in accordance with the
following:

(i)                                     All sums received from rents and other
income from the Properties shall be promptly deposited by Manager in the
Account.  Manager shall have the right to designate two or more persons who
shall be authorized to draw against the Account, but only for purposes
authorized by this Management Agreement.

(ii)                                  All sums due to Manager hereunder, whether
for compensation, reimbursement for expenditures, or otherwise, as herein
provided, shall be a charge against the operating revenues of the Properties and
shall be paid

4


--------------------------------------------------------------------------------




and/or withdrawn by Manager from the Account prior to the making of any other
disbursements therefrom.

(iii)                               By the 15th day after the end of each month,
Manager shall forward to Owner all monies contained in the Account other than a
reserve of $5,000 and any other amounts otherwise provided in the budget, which
shall remain in the Account.

(j)            Ownership Agreements.  Manager has received copies of (and will
be provided with copies of future) Articles of Incorporation, Agreements of
Limited Partnership, Joint Venture Partnership Agreements and Operating
Agreements, each as may be amended from time to time, of Owner, as applicable
(the “Ownership Agreements”) and is familiar with the terms thereof.  Manager
shall use reasonable care to avoid any act or omission that, in the performance
of its duties hereunder, shall in any way conflict with the terms of Ownership
Agreements.

(k)           Signs.  Manager shall place and remove, or cause to be placed and
removed, such signs upon the Properties as Manager deems appropriate, subject,
however, to the terms and conditions of the Leases and to any applicable
ordinances and regulations.

2.5           Approval of Leases, Contracts, Etc.  In fulfilling its duties to
Owner, Manager may and hereby is authorized to enter into any leases, contracts
or agreements on behalf of Owner in the ordinary course of the management,
operation, maintenance and leasing of the Property.

2.6           Accounting, Records and Reports.

(a)           Records.  Manager shall maintain all office records and books of
account and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Properties.  Such records shall be maintained on a double entry
basis.  Owner and persons designated by Owner shall at all reasonable time have
access to and the right to audit and make independent examinations of such
records, books and accounts and all vouchers, files and all other material
pertaining to the Properties and this Management Agreement, all of which Manager
agrees to keep safe, available and separate from any records not pertaining to
the Properties, at a place recommended by Manager and approved by Owner.

(b)           Monthly Reports.  On or before the 15th day after the end of each
month during the term of this Management Agreement, Manager shall prepare and
submit to Owner the following reports and statements:

(i)                                     rental collection record;

(ii)                                  monthly operating statement;

(iii)                               copy of cash disbursements ledger entries
for such period, if requested;

(iv)                              copy of cash receipts ledger entries for such
period, if requested;

(v)                                 the original copies of all contracts entered
into by Manager on behalf of Owner during such period, if requested; and

(vi)                              copy of ledger entries for such period
relating to security deposits maintained by Manager, if requested.

5


--------------------------------------------------------------------------------




(c)           Budgets and Leasing Plans.  Not later than November 15 of each
calendar year, Manager shall prepare and submit to Owner for its approval an
operating budget and a marketing and leasing plan on each Property for the
calendar year immediately following such submission.  In connection with any
acquisition of a Property by Owner, Manager shall prepare a budget and marketing
and leasing plan for the remainder of the calendar year.  The budget and
marketing and leasing plan shall be in the form of the budget and plan approved
by Owner prior to the date thereof.  As often as reasonably necessary during the
period covered by any such budget, Manager may submit to Owner for its approval
an updated budget or plan incorporating such changes as shall be necessary to
reflect cost over-runs and the like during such period.  If Owner does not
disapprove any such budget within 30 days after receipt thereof by Owner, such
budget shall be deemed approved.  If Owner shall disapprove any such budget or
plan, it shall so notify Manager within said 30-day period and explain the
reasons therefor.  If Owner disapproves of any budget or plan, Manager shall
submit a revised budget or plan, as applicable, within 10 (ten) days of receipt
of the notice of disapproval, and Owner shall have 10 (ten) days to provide
notice to Manager if it disapproves of any such revised budget or plan.  Manager
will not incur any costs other than those estimated in any budget except for:

(i)                                     tenant improvements and real estate
commissions required under a Lease;

(ii)                                  maintenance or repair costs under $5,000
per Property;

(iii)                               costs incurred in emergency situations in
which action is immediately necessary for the preservation or safety of the
Property, or for the safety of occupants or other persons (or to avoid the
suspension of any necessary service of the Property);

(iv)                              expenditures for real estate taxes and
assessment; and

(v)                                 maintenance supplies calling for an
aggregate purchase price less than $25,000 per annum for all Properties.

Budgets prepared by Manager shall be for planning and informational purposes
only, and Manager shall have no liability to Owner for any failure to meet any
such budget.  However, Manager will use its best efforts to operate within the
approved budget.

(d)           Legal Requirements.  Manager shall execute and file when due all
forms, reports, and returns required by law relating to the employment of its
personnel.  Manager shall be responsible for notifying Owner in the event it
receives notice that any Improvement on a Property or any equipment therein does
not comply with the requirements of any statute, ordinance, law or regulation of
any governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover.  Manager shall promptly forward to
Owner any complaints, warnings, notices or summonses received by it relating to
such matters.  Owner represents that to the best of its knowledge each of its
Properties and any equipment thereon will upon acquisition by Owner comply with
all such requirements.  Owner authorizes Manager to disclose the ownership of
the Property by Owner to any such officials.  Owner agrees to indemnify,
protect, defend, save and hold Manager and its stockholders, officers,
directors, employees, managers, successors and assigns (collectively, the
“Indemnified Parties”) harmless of and from any and all Losses (as defined in
Section 3.5(a) hereof) that may be imposed on them or any or all of them by
reason of the failure of Owner to correct any present or future violation or
alleged violation of any and all present or future laws, ordinances, statutes,
or regulations of any public authority or official thereof, having or claiming
to have jurisdiction thereover, of which it has actual notice.

6


--------------------------------------------------------------------------------




2.7           Guaranty of Deposits.  Should Owner acquire real property from
Behringer Development Company LP, a Texas limited partnership (“Behringer
Development”), Manager hereby guarantees the full, prompt and unconditional
refund of any earnest money deposit paid by Owner to Behringer Development
should Owner be entitled to such refund as a result of (i) the failure of
Behringer Development to develop the property, (ii) the failure of all or a
specified portion of the pre-leased tenants to take possession under their
leases for any reason, or (iii) the inability of Owner to pay the full purchase
price at closing.


ARTICLE III


AUTHORITY GRANTED TO MANAGER AND CERTAIN OWNER OBLIGATIONS

3.1           Authority As To Tenants, Etc.  Owner agrees and does hereby give
Manager the following exclusive authority and powers (all of which shall be
exercised either in the name of Manager, as Manager for Owner, or in the name or
Owner entered into by Manager as Owner’s authorized agent, and Owner shall
assume all expenses in connection with such matters):

(a)           to advertise each Property or any part thereof and to display
signs thereon, as permitted by law;

(b)           to lease the Properties to tenants;

(c)           to pay all expenses of leasing such Property, including but not
limited to, newspaper and other advertising, signage, banners, brochures,
referral commissions, leasing commissions, finder’s fees and salaries, bonuses
and other compensation of leasing personnel responsible for the leasing of the
Property;

(d)           to cause references of prospective tenants to be investigated, it
being understood and agreed by the parties hereto that Manager does not
guarantee the creditworthiness or collectibility of accounts receivable from
tenants, users or lessees; and to negotiate new Leases and renewals and
cancellations of existing Leases that shall be subject to Manager obtaining
Owner’s approval;

(e)           to collect from tenants all or any of the following: a late rent
administrative charge, a non-negotiable check charge, credit report fee, a
subleasing administrative charge and/or broker’s commission; and Manager need
not account for such charges and/or commission to Owner;

(f)            to terminate tenancies and to sign and serve in the name of Owner
of each Property such notices as are deemed necessary by Manager;

(i)                                     to institute and prosecute actions to
evict tenants and to recover possession of the Property or portions thereof;

(ii)                                  with Owner’s authorization, to sue for and
in the name of Owner and recover rent and other sums due; and to settle,
compromise, and release such actions or suits, or reinstate such tenancies.  All
expenses of litigation including, but not limited to, attorneys’ fees, filing
fees, and court costs that Manager shall incur in connection with the collecting
of rent and other sums, or to recover possession of any Property or any portion
thereof, shall be deemed to be an operational expense of the Property.  Manager
and Owner shall concur on the selection of the attorneys to handle such
litigation.

7


--------------------------------------------------------------------------------




3.2           Operational Authority.  Owner agrees and does hereby give Manager
the following exclusive authority and powers (all of which shall be exercised
either in the name of Manager, as Manager for Owner, or in the name or Owner
entered into by Manager as Owner’s authorized agent, and Owner shall assume all
expenses in connection with such matters):

(a)           to hire, supervise, discharge, and pay all labor required for the
operation and maintenance of each Property including but not limited to on-site
personnel, managers, assistant managers, leasing consultants, engineers,
janitors, maintenance supervisors and other employees required for the operation
and maintenance of the Property, including personnel spending a portion of their
working hours (to be charged on a pro rata basis) at the Property.  All expenses
of such employment shall be deemed operational expenses of the Property.

(b)           to make or cause to be made all ordinary repairs and replacements
necessary to preserve each Property in its present condition and for the
operating efficiency thereof and all alterations required to comply with lease
requirements, and to decorate the Property;

(c)           to negotiate and enter into, as Manager of the Property, contracts
for all items on budgets that have been approved by Owner, any emergency
services or repairs for items not exceeding $5,000, appropriate service
agreements and labor agreements for normal operation of the Property, which have
terms not to exceed three years, and agreements for all budgeted maintenance,
minor alterations, and utility services, including, but not limited to,
electricity, gas, fuel, water, telephone, window washing, scavenger service,
landscaping, snow removal, pest exterminating, decorating and legal services in
connection with the Leases and service agreements relating to the Property, and
other services or such of them as Manager may consider appropriate; and

(d)           to purchase supplies and pay all bills.

Manager shall use its best efforts to obtain the foregoing services and
utilities for the Property under terms that are as cost-effective and otherwise
favorable to Manager as possible for the quality of services and utilities
required.  Owner hereby appoints Manager as Owner’s authorized Manager for the
purpose of executing, as Manager for said Owner, all such contracts.  In
addition, Owner agrees to specifically assume in writing all obligations under
all such contracts so entered into by Manager, on behalf of Owner of the
Property, upon the termination of this Agreement, and Owner shall indemnify,
protect, save, defend and hold Manager and the other Indemnified Parties
harmless from and against any and all Losses resulting from, arising out of or
in any way related to such contracts and that relate to or concern matters
occurring after termination of this Agreement, but excluding matters arising out
of Manager’s willful misconduct, gross negligence and/or unlawful acts.  Manager
shall secure the approval of, and execution of appropriate contracts by, Owner
for any non-budgeted and non-emergency/contingency capital items, alterations or
other expenditures in excess of $5,000 for any one item, securing for each item
at least three written bids, if practicable, or providing evidence satisfactory
to Owner that the contract amount is lower than industry standard pricing, from
responsible contractors.  Manager shall have the right from time to time during
the term hereof, to contract with and make purchases from Affiliates of Manager,
provided that contract rates and prices are competitive with other available
sources.  Manager may at any time and from time to time request and receive the
prior written authorization of Owner of the Property of any one or more
purchases or other expenditures, notwithstanding that Manager may otherwise be
authorized hereunder to make such purchases or expenditures.

3.3           Rent and Other Collections.  Owner agrees and does hereby give
Manager the exclusive authority and powers (all of which shall be exercised
either in the name of Manager, as Manager for Owner, or in the name or Owner
entered into by Manager as Owner’s authorized agent, and Owner shall assume all
expenses in connection with such matters) to collect rents and/or assessments
and other items,

8


--------------------------------------------------------------------------------




including but not limited to tenant payments for real estate taxes, property
liability and other insurance, damages and repairs, common area maintenance, tax
reduction fees and all other tenant reimbursements, administrative charges,
proceeds of rental interruption insurance, parking fees, income from coin
operated machines and other miscellaneous income, due or to become due and give
receipts therefor and to deposit all such Gross Revenue collected hereunder in
the Account.  Manager may endorse any and all checks received in connection with
the operation of any Property and drawn to the order of Owner, and Owner shall,
upon request, furnish Manager’s depository with an appropriate authorization for
Manager to make such endorsement.  Manager shall also have the exclusive
authority to collect and handle tenants’ security deposits, including the right
to apply such security deposits to unpaid rent, and to comply, on behalf of
Owner of the Property, with applicable state or local laws concerning security
deposits and interest thereon, if any.  Manager shall not be required to advance
any monies for the care or management of any Property.  Owner agrees to advance
all monies necessary therefor.  If Manager shall elect to advance any money in
connection with a Property, Owner agrees to reimburse Manager forthwith and
hereby authorizes Manager to deduct such advances from any monies due Owner.  In
connection with any insured losses or damages relating to any Property, Manager
shall have the exclusive authority to handle all steps necessary regarding any
such claim; provided that Manager will not make any adjustments or settlements
in excess of $10,000 without Owner’s prior written consent.

3.4           Payment of Expenses.  Owner agrees and does hereby give Manager
the exclusive authority and power (all of which shall be exercised either in the
name of Manager, as Manager for Owner, or in the name or Owner entered into by
Manager as Owner’s authorized agent, and Owner shall assume all expenses in
connection with such matters) to pay all expenses of the Property from the Gross
Revenue collected in accordance with Section 3.3 above, from the Account.  It is
understood that the Gross Revenue will be used first to pay the compensation to
Manager as contained in Article 5 below, then operational expenses and then any
mortgage indebtedness, including real estate tax and insurance impounds, but
only as directed by Owner in writing and only if sufficient Gross Revenue is
available for such payments.  Nothing in this Agreement shall be interpreted in
such a manner as to obligate Manager to pay from Gross Revenue, any expenses
incurred by Owner prior to the commencement of this Agreement, except to the
extent Owner advances additional funds to pay such expenses.

3.5           Certain Owner Indemnification Obligations.

(a)           On Termination.  In the event this Agreement is terminated for any
reason prior to the expiration of its original term or any renewal term, Owner
shall indemnify, protect, defend, save and hold Manager and all of the other
Indemnified Parties harmless from and against any and all claims, causes of
action, demands, suits, proceedings, loss, judgments, damage, awards, liens,
fines, costs, attorney’s fees and expenses, of every kind and nature whatsoever
(collectively, “Losses”), that may be imposed on or incurred by Manager by
reason of the willful misconduct, gross negligence and/or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
Owner.

(b)           Property Damage, Etc.  Owner agrees to indemnify, defend, protect,
save and hold Manager and all of the other Indemnified Parties harmless from any
and all Losses in connection with or in any way related to the Property and from
liability for damage to the Property and injuries to or death of any person
whomsoever, and damage to property; provided, however, that such indemnification
shall not extend to any such Losses arising out of the willful misconduct, gross
negligence and/or unlawful acts (such unlawfulness having been adjudicated by a
court of proper jurisdiction) of Manager or any of the other Indemnified
Parties.  Manager shall not be liable for any error of judgment or for any
mistake of fact or law, or for any thing that it may do or refrain from doing,
except in cases of willful misconduct, gross negligence and/or unlawful acts
(such unlawfulness having been adjudicated by a court of proper jurisdiction).

9


--------------------------------------------------------------------------------




3.6           Environmental Matters.  Owner hereby warrants and represents to
Manager that to the best of Owner’s knowledge, no Property, upon acquisition by
Owner, nor any part thereof, will be used to treat, deposit, store, dispose of
or place any hazardous substance that may subject Manager to liability or claims
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C.A. Section 9607) or any constitutional provision, statute,
ordinance, law, or regulation of any governmental body or of any order or ruling
of any public authority or official thereof, having or claiming to have
jurisdiction thereover.  Furthermore, Owner agrees to indemnify, protect,
defend, save and hold Manager and all of the other Indemnified Parties from any
and all Losses involving, concerning or in any way related to any past, current
or future allegations regarding treatment, depositing, storage, disposal or
placement by any party other than Manager of hazardous substances on the
Property.

3.7           Legal Status of Properties.  Owner represents that to the best of
its knowledge each Property and any equipment thereon, when acquired by Owner,
will comply with all legal requirements and authorizes Manager to disclose the
identity of the Owner of the Property to any such officials and agrees to
indemnify, protect, defend, save and hold Manager and the other Indemnified
Parties harmless of and from any and all Losses that may be imposed on them or
any of them by reason of the failure of Owner to correct any present or future
violation or alleged violation of any and all present or future laws,
ordinances, statutes, or regulations of any public authority or official
thereof, having or claiming to have jurisdiction thereover, of which it has
actual notice.  In the event it is alleged or charged that any Improvement or
any equipment on a Property or any act or failure to act by Owner with respect
to the Property or the sale, rental, or other disposition thereof fails to
comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law, or regulation of any
governmental body or any order or ruling of any public authority or official
thereof having or claiming to have jurisdiction thereover, and Manager, in its
sole and absolute discretion, considers that the action or position of Owner,
with respect thereto may result in damage or liability to Manager, Manager shall
have the right to cancel this Agreement at any time by written notice to Owner
of its election so to do, which cancellation shall be effective upon the service
of such notice.  Such cancellation shall not release the indemnities of Owner
set forth in this Agreement and shall not terminate any liability or obligation
of Owner to Manager for any payment, reimbursement, or other sum of money then
due and payable to Manager hereunder.

3.8           Extraordinary Payments.  Owner agrees to give adequate advance
written notice to Manager if Owner desires that Manager make any extraordinary
payment, out of Gross Revenue, to the extent funds are available after the
payment of Manager’s compensation as provided for herein and all operational
expenses, of mortgage indebtedness, general taxes, special assessments, or fire,
boiler or any other insurance premiums.


ARTICLE IV


EXPENSES

4.1           Owner’s Expenses.  Except as otherwise specifically provided, all
costs and expenses incurred hereunder by Manager in fulfilling its duties to
Owner shall be for the account of and on behalf of Owner.  Such costs and
expenses shall include the wages and salaries and other employee-related
expenses of all on-site and off-site employees of Manager who are engaged in the
operation, management, maintenance and leasing or access control of the
Properties, including taxes, insurance and benefits relating to such employees,
and legal, travel and other out-of-pocket expenses that are directly related to
the management of specific Properties.  All costs and expenses for which Owner
is responsible under this Management Agreement shall be paid by Manager out of
the Account.  In the event the Account does not contain sufficient funds to pay
all said expenses, Owner shall fund all sums necessary to meet such additional
costs and expenses.

 

10


--------------------------------------------------------------------------------


4.2           Manager’s Expenses.  Manager shall, out of its own funds, pay all
of its general overhead and administrative expenses.


ARTICLE V


MANAGER’S COMPENSATION

5.1           Management Fees.  Commencing on the date hereof, Owner shall pay
Manager property management and leasing fees in an amount equal to four and
one-half percent (4.5%) of Gross Revenues (the “Management Fees”) on a monthly
basis from the rental income received from the Properties over the term of this
Management Agreement.  In the event that Owner contracts directly with a
non-affiliated third-party property manager in respect of a Property, Owner
shall pay Manager an oversight fee equal to one percent (1%) of Gross Revenues
of such Property to compensate Manager for transition services to coordinate and
align the systems and policies of the third-party property manager with those of
Manager.  Manager’s compensation under this Section 5.1 shall apply to all
renewals, extensions or expansions of Leases that Manager has originally
negotiated.  In the event Manager assists with planning and coordinating the
construction of any tenant-paid finish-out or improvements, Manager shall be
entitled to receive from any such tenant an amount equal to not greater than
five percent (5.0%) of the cost of such tenant improvements.  The Management
Fees may include the reimbursement of the specified cost incurred by the Manger
of engaging another person or entity to perform Manager’s responsibilities
hereunder, provided, however, that Manager shall be responsible for payment to
such third parties.  Nothing herein shall prevent Manager from entering
fee-splitting arrangements with third parties with respect to the Management
Fees.

5.2           Leasing Fees.  In addition to the compensation paid to Manager
under Section 5.1 above, Manager shall be entitled to receive a separate fee for
the Leases of new tenants and renewals of Leases with existing tenants in an
amount not to exceed the fee customarily charged in arm’s length transactions by
others rendering similar services in the same geographic area for similar
properties as determined by a survey of brokers and agents in such area.

5.3           Audit Adjustment.  If any audit of the records, books or accounts
relating to the Properties discloses an overpayment or underpayment of
Management Fees, Owner or Manager shall promptly pay to the other party the
amount of such overpayment or underpayment, as the case may be.  If such audit
discloses an overpayment of Management Fees for any fiscal year of more than the
correct Management Fees for such fiscal year, Manager shall bear the cost of
such audit.


ARTICLE VI


INSURANCE AND INDEMNIFICATION

6.1           Insurance to be Carried.

(a)           Manager shall obtain and keep in full force and effect insurance
on the Properties against such hazards as Owner and Manager shall deem
appropriate, but in any event insurance sufficient to comply with the Leases and
Ownership Agreements shall be maintained. All liability policies shall provide
sufficient insurance satisfactory to both Owner and Manager and shall contain
waivers of subrogation for the benefit of Manager.

(b)           Manager shall obtain and keep in full force and effect, in
accordance with the laws of the state in which each Property is located,
employer’s liability insurance applicable to and covering all employees of
Manager at the Properties and all persons engaged in the performance of any work
required hereunder, and Manager shall furnish Owner certificates of

11


--------------------------------------------------------------------------------




insurers naming Owner as a co-insured and evidencing that such insurance is in
effect.  If any work under this Management Agreement is subcontracted as
permitted herein, Manager shall include in each subcontract a provision that the
subcontractor shall also furnish Owner with  such a certificate.

6.2           Insurance Expenses.  Premiums and other expenses of such
insurance, as well as any applicable payments in respect of deductibles shall be
borne by Owner.

6.3           Cooperation with Insurers.  Manager shall cooperate with and
provide reasonable access to the Properties to representatives of insurance
companies and insurance brokers or agents with respect to insurance that is in
effect or for which application has been made.  Manager shall use its best
efforts to comply with all requirements of insurers.

6.4           Accidents and Claims.  Manager shall promptly investigate and
shall report in detail to Owner all accidents, claims for damage relating to
Ownership, operation or maintenance of the Properties, and any damage or
destruction to the Properties and the estimated costs of repair thereof, and
shall prepare for approval by Owner all reports required by an insurance company
in connection with any such accident, claim, damage, or destruction.  Such
reports shall be given to Owner promptly, and any report not so given within 10
(ten) days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the monthly operating statement delivered to Owner
pursuant to Section 2.5(b).  Manager is authorized to settle any claim against
an insurance company arising out of any policy and, in connection with such
claim, to execute proofs of loss and adjustments of loss and to collect and
receipt for loss proceeds.

6.5           Indemnification.  Manager shall hold Owner harmless from and
indemnify and defend Owner against any and all claims or liability for any
injury or damage to any person or property whatsoever for which Manager is
responsible occurring in, on, or about the Properties, including, without
limitation, the Improvements when such injury or damage shall be caused by the
negligence of Manager, its agents, servants, or employees, except to the extent
that Owner recovers insurance proceeds with respect to such matter.  Owner will
indemnify and hold Manager harmless against all liability for injury to persons
and damage to property caused by Owner’s negligence and which did not result
from the negligence of misconduct of Manager, except to the extent Manager
recovers insurance proceeds with respect to such matter.  Notwithstanding the
foregoing, if the person seeking indemnification under this Section 6.5 is an
Affiliate, such person’s right to indemnification is subject to any limitations
imposed under the Company’s Articles of Incorporation or any amendments thereto.


ARTICLE VII


TERM AND TERMINATION

7.1           Term.  This Agreement shall commence on the date first above
written and shall continue until the seventh (7th) anniversary of such date and
thereafter for successive seven (7) year renewal periods, unless on or before 30
days prior to the date last above mentioned or on or before 30 days prior to the
expiration of any such renewal period, Manager shall notify Owner in writing
that it elects to terminate this Agreement, in which case this Agreement shall
be thereby terminated on said last mentioned date.  In addition, and
notwithstanding the foregoing, Owner may terminate this Agreement at any time
upon delivery of written notice to Manager not less than thirty (30) days prior
to the effective date of termination, in the event of (and only in the event of)
a showing by Owner of willful misconduct, gross negligence, or deliberate
malfeasance by Manager in the performance of Manager’s duties hereunder.  In
addition, either party may terminate this Agreement immediately upon the
occurrence of any of the following:

12


--------------------------------------------------------------------------------




(a)           A decree or order is rendered by a court having jurisdiction (i)
adjudging Manager as bankrupt or insolvent, or (ii) approving as properly filed
a petition seeking reorganization, readjustment, arrangement, composition or
similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (iii) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidation of its affairs,
or

(b)           Manager (i) institutes proceedings to be adjudicated a voluntary
bankrupt or an insolvent, (ii) consents to the filing of a bankruptcy proceeding
against it, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (v) makes an
assignment for the benefit of creditors, (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the other party, or (iv) takes corporate or
other action in furtherance of any of the aforesaid purposes.

7.2           Manager’s Obligations Upon Termination.  Upon the termination of
this Management Agreement, Manager shall have the following duties:

(a)           Manager shall deliver to Owner or its designee, all books and
records with respect to the Properties.

(b)           Manager shall transfer and assign to Owner, or its designee, all
service contracts and personal property relating to or used in the operation and
maintenance of the Properties, except personal property paid for and owned by
Manager.  Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Properties.

(c)           Manager shall render to Owner an accounting of all funds of Owner
in its possession and shall deliver to Owner a statement of all Management Fees
claimed to be due to Manager and shall cause funds of Owner held by Manager
relating to the Properties to be paid to Owner or its designee.

7.3           Owner’s Obligations Upon Termination.  Owner shall pay or
reimburse Manager for any sums of money due it under this Agreement for services
and expenses prior to termination of this Agreement.  All provisions of this
Agreement that require Owner to have insured, or to protect, defend, save, hold
and indemnify or to reimburse Manager shall survive any expiration or
termination of this Agreement and, if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Agreement were still in effect.

The parties understand and agree that Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten (10)
days of receipt of notice and an itemization of such unpaid bills.

13


--------------------------------------------------------------------------------




ARTICLE VIII


MISCELLANEOUS

8.1           Notices.  All notices, approvals, consents and other
communications hereunder shall be in writing, and, except when receipt is
required to start the running of a period of time, shall be deemed given when
delivered in person or on the fifth day after its mailing by either party by
registered or certified United States mail, postage prepaid and return receipt
requested, to the other party, at the addresses set forth after their respect
name below or at such different addresses as either party shall have theretofore
advised the other party in writing in accordance with this Section 8.1.

Owner:

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP

 

 

 

c/o Behringer Harvard Opportunity REIT I, Inc.

 

 

 

15601 Dallas Parkway

 

 

 

Suite 600

 

 

 

Addison, Texas 75001

 

 

 

Attention: Chief Legal Officer

 

 

 

 

 

Manager:

 

HPT MANAGEMENT SERVICES LP

 

 

 

15601 Dallas Parkway

 

 

 

Suite 600

 

 

 

Addison, Texas 75001

 

 

 

Attention: Chief Legal Officer

 

 

8.2           Governing Law; Venue.  This Management Agreement shall be governed
by and construed in accordance with the laws of the State of Texas, and any
action brought to enforce the agreements made hereunder or any action which
arises out of the relationship created hereunder shall be brought exclusively in
Dallas County, Texas.

8.3           Assignment.  Manager may delegate partially or in full its duties
and rights under this Management Agreement but only with the prior written
consent of Owner.  Owner acknowledges and agrees that any or all of the duties
of Manager as contained herein may be delegated by Manager and performed by a
person or entity (“Submanager”) with whom Manager contracts for the purpose of
performing such duties.  Owner specifically grants Manager the authority to
enter into such a contract with a Submanager; provided that, unless Owner
otherwise agrees in writing with such Submanager, Owner shall have no liability
or responsibility to any such Submanager for the payment of the Submanager’s fee
or for reimbursement to the Submanager of its expenses or to indemnify the
Submanager in any manner for any matter; and provided further that Manager shall
require such Submanager to agree, in the written agreement setting forth the
duties and obligations of such Submanager, to indemnify Owner for all Losses
incurred by Owner as a result of the willful misconduct or gross negligence of
the Submanager, except that such indemnity shall not be required to the extent
that Owner recovers issuance proceeds with respect to such matter.  Any contract
entered into between Manager and a Submanager pursuant to this Section 8.3 shall
be consistent with the provisions of this Agreement, except to the extent Owner
otherwise specifically agrees in writing.  This Management Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

8.4           Third Party Leasing Services.  Manager acknowledges that from time
to time Owner may determine that it is in the best interests of Owner to retain
a third party to provide certain leasing services with respect to certain
Properties and to compensate such third party for such leasing services.  Upon
the prior written consent of Manager, Owner shall have the authority to enter
into such a contract for leasing services with a third party (a “Third Party
Leasing Agreement”); provided that Manager shall have no

14


--------------------------------------------------------------------------------




liability or responsibility to Owner for any of the duties and obligations
undertaken by such party, and Owner agrees to indemnify Manager for all Losses
incurred by Manager as a result of acts of such third party pursuant to the
Third Party Leasing Agreement.  To the extent that leasing services are
specifically required to be performed by a third party pursuant to such Third
Party Leasing Agreement, Manager shall have no obligation to perform such
leasing services and Owner shall have no obligation to Manager for leasing fees
pursuant to Section 5.2 hereof.

8.5           Third Party Management Services.  Manager acknowledges that from
time to time Owner may acquire interests in Properties in which Owner does not
control the determination of the party that is engaged to provide property
management and other services to be provided by Manager with respect to all
Properties acquired by Owner hereunder.  Upon the prior written consent of
Manager, Owner shall have the authority to acquire such non-controlling
interests in Properties for which a third party provides some or all of the
services otherwise required to be performed by Manager hereunder (a “Third Party
Management Agreement”); provided that Manager shall have no liability or
responsibility to Owner for any of the duties and obligations undertaken by such
third party, and Owner agrees to indemnify Manager for all Losses incurred by
Manager as a result of the acts of such third party pursuant to the Third Party
Management Agreement.  To the extent that property management and other services
are specifically required to be performed by a third party pursuant to such
Third Party Management Agreement, Manager shall have no obligation to perform
such services and Owner shall have no obligation to Manager for compensation for
such services pursuant to Article V hereof.

8.6           No Waiver.  The failure of Owner to seek redress for violation or
to insist upon the strict performance of any covenant or condition of this
Management Agreement shall not constitute a waiver thereof for the future.

8.7           Amendments.  This Management Agreement may be amended only by an
instrument in writing signed by the party against whom enforcement of the
amendment is sought.

8.8           Headings.  The headings of the various subdivisions of this
Management Agreement are for reference only and shall not define or limit any of
the terms or provisions hereof.

8.9           Counterparts.  This Management Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and it shall not
be necessary in making proof of this Management Agreement to produce or account
for more than one such counterpart.

8.10         Entire Agreement.  This Management Agreement contains the entire
understanding and all agreements between Owner and Manager respecting the
management of the Properties.  There are no representations, agreements,
arrangements or understandings, oral or written, between Owner and Manager
relating to the management of the Properties that are not fully expressed
herein.

8.11         Disputes.  If there shall be a dispute between Owner and Manager
relating to this Management Agreement resulting in litigation, the prevailing
party in such litigation shall be entitled to recover from the other party to
such litigation such amount as the court shall fix as reasonable attorneys’
fees.

8.12         Activities of Manager.  The obligations of Manager pursuant to the
terms and provisions of this Management Agreement shall not be construed to
preclude Manager from engaging in other activities or business ventures, whether
or not such other activities or ventures are in competition with Owner or the
business of Owner.

8.13         Independent Contractor.  Manager and Owner shall not be construed
as joint venturers or partners of each other pursuant to this Management
Agreement, and neither shall have the power to bind

15


--------------------------------------------------------------------------------




or obligate the other except as set forth herein.  In all respects, the status
of Manger to Owner under this Agreement is that of an independent contractor.

8.14         No Third-Party Rights.  Nothing expressed or referred to in this
Management Agreement will be construed to give any Person other than the parties
to this Management Agreement any legal or equitable right, remedy or claim under
or with respect to this Management Agreement or any provision of this Management
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to Section 8.3.

8.15         Ownership of Proprietary Property.  The Manager retains ownership
of and reserves all Intellectual Property Rights in the Proprietary Property. 
To the extent that Owner has or obtains any claim to any right, title or
interest in the Proprietary Property, including without limitation in any
suggestions, enhancements or contributions that Owner may provide regarding the
Proprietary Property, Owner hereby assigns and transfers exclusively to the
Manager all right, title and interest, including without limitation all
Intellectual Property Rights, free and clear of any liens, encumbrances or
licenses in favor of Owner or any other party, in and to the Proprietary
Property.  In addition, at the Manager’s expense, Owner will perform any acts
that may be deemed desirable by the Manager to evidence more fully the transfer
of ownership of right, title and interest in the Proprietary Property to the
Manager, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Manager to perfect, defend or
confirm the assignment described herein, in a form determined by the Manager.

[The remainder of this page has been intentionally left blank]

 

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Property Management and
Leasing Agreement as of the date first above written.

 

 

BEHRINGER HARVARD OPPORTUNITY
   REIT I, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

 

Executive Vice President — Corporate

 

 

 

 

 

   Development & Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY
   OP I, LP

 

 

 

 

 

 

 

 

 

 

By:

Behringer Harvard Opportunity REIT I, Inc.

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

 

 

Executive Vice President — Corporate

 

 

 

 

 

 

   Development & Legal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HPT MANAGEMENT SERVICES LP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

 

Executive Vice President — Corporate

 

 

 

 

 

   Development & Legal

 

 

17


--------------------------------------------------------------------------------